Title: General Orders, 6 November 1777
From: Washington, George
To: 

 

Head-Quarters, White Marsh [Pa.] Nov: 6th 1777.
Parole Warsaw.C. Signs Berlin. Dresden.


The independent Company commanded by Capt. Joshua Williams is to be annexed to, and do duty with the 4th Pennsylvania regiment, ’till further orders.
All prisoners (not being Continental soldiers) and suspected persons are to be carried to the Major General of the day, to be examined and dealt with, as he shall see fit.
The Colonels or officers commanding regiments are to appoint one officer from each regiment, to go with four men to Bethlehem, to get such of their cloathing as is absolutely necessary, & bring the same in waggons to camp. The waggon Master General will make the necessary provision of waggons for that end.
